Citation Nr: 0823533	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral knee 
disorders.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1999 to 
September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

Post-service medical evidence fails to establish that the 
veteran has any current disability relating to her knees.


CONCLUSION OF LAW

Service connection for bilateral knee disorders is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

In the present case, notice was provided to the veteran in 
November 2005, and March 2006, prior to the initial AOJ 
decision on her claim.  The Board finds that the notice fully 
complies with VA's requirements in this regard.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service treatment records are in the claims file. 
The veteran has not identified any post-service medical 
treatment for her claimed bilateral knee disorders.  The 
veteran was notified in the rating decision and Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decision.  She has not identified any 
additional evidence pertinent to her claim.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on her claim in April 2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is seeking service connection for bilateral knee 
disorders.  She bases her claim solely on her service 
treatment records.  She has not reported receiving any 
treatment related to her knees since her separation from 
service.

The service treatment records show that the veteran was 
treated for bilateral knee pain, right greater than left, for 
four months in 2000 (April through August).  These service 
treatment records show she complained pain in her knees, 
right greater than left, when she was running, but denied 
pain with daily routine like walking and stair climbing.  She 
denied any trauma.  Diagnostic testing conducted during this 
period did not reveal any significant abnormality in the 
veteran's knees that would account for her complaints of 
pain.  They only showed a noncontributing lesion (fibro) in 
the right posterior medial proximal tibia.

A June 13, 2000, report of a consultation with an orthopedic 
surgeon indicates a diagnosis of bilateral patellofemoral 
syndrome.  Other treatment records also assess the veteran's 
knee pain to be due to chronic stress reaction due to 
running.  By August 2000, the veteran reported a 75 percent 
improvement in her bilateral knee pain, being able to run 
three and a half miles with only slight discomfort after one 
mile.  The final assessment was patellofemoral syndrome, 
improved.  

No additional treatment is seen relating to the veteran's 
knees until October 2004.  At that time, the veteran 
presented with complaints of left knee pain and deformity on 
the medial side of the knee.  Physical examination revealed 
full range of motion of the knee and no effusion, no 
varus/valgus instability, and negative McMurray's sign.  
There was noted, however,  a probable soft tissue mass over 
the medial femoral condyle.  The veteran was sent for a 
magnetic resonance imaging (MRI) study that revealed a pes 
anserine ganglion cyst (bursitis) just medial to the medial 
femoral condyle.  The remainder of the knee was normal.  The 
veteran was prescribed anti-inflammatory medication and told 
to return after 30 days if her symptoms persist or worsen.  
There is no record that the veteran sought any additional 
treatment.

In March 2005, the veteran underwent a physical examination.  
On her Report of Medical History, the veteran checked the box 
indicating having arthritis, rheumatism or bursitis.  In the 
explanation section, she wrote, "knee trouble due to 
runner's knee and [bursitis]."  The examiner noted recurrent 
knee pain times five years, left greater than right, and that 
his last evaluation in November 2004 revealed bursitis and 
ganglion cyst.  "Had some improvement [with] physical 
therapy.  Able to perform duties."  Despite these notations, 
no finding of an abnormality of either knee is shown on the 
examination report.

The veteran underwent a separation examination in August 
2005.  The veteran again noted a history of bursitis in the 
left knee and recurring bilateral knee trouble (mild pain) 
throughout past five years, usually during/after running.  On 
examination, it was noted that there was slight swelling and 
pain over the medial left knee consistent with pes bursitis.  
This was not considered to be disabling, and it was 
recommended she take an anti-inflammatory for two weeks and 
follow up with a doctor if it did not improve.  As there are 
no subsequent treatment records, it appears that the 
condition improved with the treatment recommended.

The veteran was provided with a VA examination in April 2006.  
As the veteran has not identified receiving any treatment for 
her bilateral knee complaints since her separation from 
service, this examination is the only post-service medical 
evidence available regarding her claim.  At this examination, 
the veteran complained of stiffness and aching in both knees, 
especially with sitting in one position.  She also referred 
that activity seems to increase the pain in the front of her 
knees, left greater than right.  She characterized the 
intensity of the pain as 1 on a scale of 1 to 10.  She denied 
that her activities of daily living are affected, and that 
she has flare-ups or any additional loss of motion.  She 
denied using any knee braces.  Her medical history during 
service as set forth above was noted.  

Physical examination revealed the veteran to be a healthy 
looking female who did not appear to be in any pain.  On 
standing, her posture was good.  Squatting was limited due to 
the veteran's complaint of pain in the left knee, mostly on 
the medial side.  Right and left knee examination revealed 
that there was normal alignment.  There was no effusion or 
swelling.  Patellar position was normal, and there was no 
tenderness.  Patellar translation is nonsymptomatic.  
Apprehension test was negative.  The veteran complained of 
vague discomfort on the medial side of both knees anteriorly.  
Ligaments were stable.  McMurray, Lachman and drawer tests 
were negative.  Range of motion with goniometer was 0 to 140 
degrees on both sides with complaints of pain at the end of 
motion.  Quadriceps muscle tone was normal, and movement 
against gravity and resistance was satisfactory.  X-rays 
could not be taken because the veteran was pregnant.

The assessment was that currently the right and left knee 
were normal without any evidence of bursitis or any other 
orthopedic pathology.  Thus the examiner failed to find any 
objective evidence of a current disability.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
because the evidence fails to establish by objective means 
that the veteran has any current disability of either knee.  
A current disability must be established by medical evidence.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Thus, the 
veteran's subjective complaints alone are insufficient to 
establish the existence of a current disability.  Without 
medical evidence of a currently disability, service 
connection is not warranted.

The Board acknowledges that the veteran had some problems 
with her knees in service.  However, there is no evidence 
that the veteran sought additional treatment since service, 
and the VA examiner failed to find any objective evidence of 
a current disability in either knee despite the veteran's 
complaints of pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Thus, the Board finds that the veteran's claim of service 
connection for bilateral knee disorders must be denied. 

[The veteran is encouraged to file a claim to reopen if she 
ever seeks treatment and is given a definitive diagnosis.]


ORDER

Entitlement to service connection for bilateral knee 
disorders is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


